Case 2:18-cv-01731-JLR Document 29 Filed 06/13/19 Page 1 of 4

 

1 The Honorable James L. Robart
2
3
! 4
5
6
7
8 UNITED STATES DISTRICT COURT
9 FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE
10
UNILOC 2017 LLC
11
Plaintiff, Case No. 2:18-cv-01731-JLR
1D . So,
Vv. JOINT STIPULATION TO STAY:
13
HTC AMERICA, INC.
14 NOTE FOR MOTION CALENDAR:
Defendant. JUNE 13, 2019
13.
16 Pursuant to Local Civil Rule 7(d)(1), and subject to the Court’s approval, Plaintiff Uniloc
M 2017 LLC (“Uniloc’”) and Defendant HTC America, Inc. (“HTCA”) (collectively, the “Parties’’)
18 |
hereby stipulate as follows:
1
7 WHEREAS, Plaintiff Uniloc filed a Complaint against Defendant HTCA alleging
2
0 infringement of U.S, Patent No, 7,167,487 (“the ’487 Patent”);
2 ‘
| WHEREAS, third parties, Apple Inc., LG Electronics Inc., Samsung Electronics Co, Lid,,
22 Samsung Electronics America, Inc. and Microsoft Corporation, filed petitions for inter partes
23 review (“IPR”), IPR2019-00222, 2019-00252, 2019-00744, and 2019-00745, challenging the
24 asserted claims of the °487 Patent;
2,
° WHEREAS, the Patent Trial and Appeal Board has instituted IPR proceedings on all
26 challenged claims of the °487 Patent;
27
28

 

 

JOINT STIPULATION TO STAY I
2:18-CV-01731-JLR

 

 
Case 2:18-cv-01731-JLR Document 29 Filed 06/13/19 Page 2 of 4

 

1 WHEREAS, the instituted IPR proceedings cover all of the claims asserted against HTCA;]
2 |land
3 WHEREAS, to-conserve judicial resources, the Parties have-agreed to stay _this-ease-pending
4 ||final resolution of all IPR proceedings related to the ’487 Patent;
5 NOW, THEREFORE, IT IS HEREBY STIPULATED by the Parties, pursuant to Local
6 || Civil Rule 10(g), subject to the approval of the Court, that this case is stayed pending resolution
7 || through final written decision and any appeal thereof of Patent Trial and Appeal Board matters
8 jjinvolving the °487 patent. Within seven days from the issuance of a final written decision, the
9 || Parties shall file a joint notice advising the Court of the decision. Each party further reserves the
10 ||right to request that the stay be lifted or modified due to changed circumstances.
11
12 || Dated: June 13, 2019 Respectfully submitted,
13 ,
14 VAN KAMPEN & CROWE PLLC YARMUTH LLP
15 By:/s/Al Van Kampen By: /s/ Molly A. Terwilliger
Al Van Kampen, WSBA No. 13670 Molly A. Terwilliger, WSBA No. 28449
16 || David E. Crowe, WSBA No. 43529 1420 Fifth Avenue, Suite 1400
1001 Fourth Avenue, Suite 4050 Seattle, WA 98101
17 || Seattle, WA 98154 Telephone: (206) 516-3800
ig | Telephone: (206) 386-7353 Fax: (206) 516-3888
Fax: (206) 405-2825 mterwilliger@ yarmuth.com
19 AVanKampen@ VKClaw.com
DCrowe @VKClaw.com
20
21 || PRINCE LOBEL TYE ELP VINSON & ELKINS LLP
22 || By: 4s/ Aaron S. Jacobs By: 4/ Fred 1, Williams
33 Aaron $. Jacobs (pre hac vice) Fred I, Williams (pre hac vice)
James J. Foster (pro hac vice) Mario A. Apreotesi (pro hac vice)
24 |) One International Place, Suite 3700 2801 Via Fortuna, Suite 100
Boston, MA 02110 Austin, TX 78746-7568
25 || Telephone: (617) 456-8000 Telephone: (512) 542-8400
Ajacobs @ princelobel.com Fax: (512) 542-8612
26 || Jfoster@ princelobel.com fwilliams @velaw.com
47 mapreotesi @ velaw.com
Attorneys for Plaintiffs
28

 

 

 

 

 

 

JOINT STIPULATION TO STAY 2
2:18-Cv-01731-JLR

 

 
Case 2:18-cv-01731-JLR Document 29 Filed 06/13/19 Page 3 of 4

 

 

 

1 ‘Todd Landis (pro hac vice)
Bric Klein (pre hac vice)
2 2001 Ross Avenue, Suite 3700
2 Dallas, TX 75201
° Telephone: (214) 220-7700
4 Fax: (214) 220-7716
tlandis@velaw.com
5 eklein@ velaw.com
6 Attorneys for Defendant HTC America, Inc.
7
8 (PREP OSEH] ORDER A
9 Based upon the foregoing stipulation of the patties, IT IS SO ORDERED.
10
1 DATED this w of Sane a
. | \ | an J
13
\ ABLE JAMES L. ROBART
14 UNITED STATES DISTRICT JUDGE
15
16
17
18
19
20
21
22,
23
24
25
26
27
28
JOINT STIPULATION TO STAY 3

2:18-CV-01731-ILR

 

 
Case 2:18-cv-01731-JLR Document 29 Filed 06/13/19 Page 4 of 4

CERTIFICATE OF SERVICE

The undersigned hereby certifies that all counsel of record who are deemed to have

 

oo ~] ON tA aa uo

NO

10
11
12
13
14
15
16
17
18
19

20 ||

21
22
23
24
29
26
27
28

 

consented to electronic service are being served on this day, with a copy of the foregoing document

via the Court’s CM/ECF system pursuant to Local Rules W.D. Wash. LCR-5.

isi AE Your Kampen

Al Van Kampen

JOINT STIPULATION 'TO STAY 4
2:18-CV-01731-JLR

 

 
